                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


ANDREA LAURIA                       v.     UNITED STATES DEPARTMENT OF
                                           HOMELAND SECUIRTY


THE HONORABLE SHARON L. GLEASON
DEPUTY CLERK                                    CASE NO. 3:20-cv-00210-SLG
Jennifer Meismer-House


PROCEEDINGS: MINUTE ORDER FROM CHAMBERS Date:10/27/2020


Plaintiff is required to take action as to:
      Complaint                Amended          Third-Party          Complaint in
                               Complaint        Complaint            Intervention
                                 ☐x                 ☐                    ☐

☒     IMPORTANT REMINDER. Proof of service as to one or more defendants is
      lacking. Pursuant to Rule 4(m), Federal Rules of Civil Procedure, service is to be
      accomplished within 90 days from the filing of the complaint. File proofs of service
      on those defendants already served.
☐     Case Not at Issue. An answer has not been filed by one or more defendants
      served in this case. Where the time to answer has expired, require an answer
      immediately or apply for default within 21 days from the date of this minute order.
☐     Dismissal for Failure to Take Action (Warning!). An answer has not been filed by
      nor default taken as to defendant(s) named below, and plaintiff has ignored a prior
      minute order on this subject. Defendant(s) as to whom the case is not at issue 90
      days from filing of the complain will be dismissed for lack of prosecution.
      Defendant(s): Click or tap here to enter text.

☐     Case Dismissed. For failure to ☐ make service ☐ failure to take a default or
      require an answer, this case is dismissed without prejudice as to defendant(s): Click
      or tap here to enter text.




         Case 3:20-cv-00210-SLG Document 8 Filed 10/27/20 Page 1 of 1
